Citation Nr: 1450796	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a November 2012 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

More contemporaneous medical evidence is needed to determine the nature and current severity of his psychiatric symptoms.  VA treatment records reveal that the Veteran was recently hospitalized for mental health reasons and that he may have symptoms of or a diagnosis of a psychosis.  See November 2013, December 2013 VA Treatment Records; Transcript of Record at 7 (reporting hallucinations and possible delusions); March 2014 written statement (with January 2014 admission records to an inpatient mental healthcare facility).  The Veteran also testified that his disability has worsened since his last VA examination in August 2010.  (See Hearing Transcript p. 14).

Further, the record contains medical evidence that the Veteran's complaints of memory loss may be related to an earlier stroke or to drug dependency.  See January 1998 Spartanburg General Hospital Treatment Records (noting a history of a gunshot wound, left side of neck, followed by stroke and memory loss or deficit and slight speech defect); March 1999 VA Neurology Examination; April 2008 Rating Decision.  The Board lacks the medical expertise to distinguish between symptoms attributable to his mild, non-obstructive coronary artery disease and symptoms attributable to his other medical conditions, namely the service-connected major depressive disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not).

In addition, the issue of entitlement to a TDIU has been raised by the record.  See Transcript of Record at 4-6 (reporting not being able to work due to depression symptoms).

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice pertaining to the claim of entitlement to TDIU and undertake appropriate development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to TDIU.

2. Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

3. Then, schedule the Veteran for a VA examination by an appropriate examiner regarding the current severity and etiology of his service-connected psychiatric disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) or Virtual VA that is not already of record. 

The examiner MUST, if possible, clearly distinguish between symptoms or functional limitations attributable to his service-connected psychiatric disability and symptoms or functional limitations attributable to his prior gunshot wound and stroke.  See January 1998 Spartanburg General Hospital Treatment Records (noting a history of a gunshot wound, left side of neck, followed by stroke and memory loss or deficit and slight speech defect); March 1999 VA Neurology Examination; April 2000 VA Treatment Records (assessing mild slurring of speech due to old trauma); June 2007 VA Treatment Records (noting that the Veteran's speech was a bit slurred due to his prior stroke); April 2008 Rating Decision; December 2013 VA Treatment Records (noting a remarkable history of cocaine abuse); January 2014 VA Treatment Records (diagnosing depression, not otherwise specified, rule out psychosis).  

The examiner MUST consider the Veteran's lay statements regarding the severity of his symptoms and functional limitations.

If the examiner finds that a distinction regarding any symptoms or functional limitations cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4. Then, after the Veteran's claim for a TDIU has been developed and a VA examination regarding the severity and etiology of his psychiatric symptoms has been provided, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter 




[CONTINUED TO NEXT PAGE]

or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
SHERA J. FINN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



